 



PROMISSORY NOTE

(Purchase Price)

 

$ 58,074,056.52 March 21, 2014

 

FOR VALUE RECEIVED, American Realty Capital Hospitality Operating Partnership,
L.P., a Delaware limited partnership (“Maker”), whose principal office is
located at 405 Park Avenue, 15th floor, New York, NY 10022 promises to pay to
the order of Barceló Crestline Corporation, a Maryland corporation (together
with any and all of its successors and assigns and/or any other holder of this
Note, “BCC”), whose principal office is located at 3950 University Drive, Suite
301, Fairfax, VA, 22030, in lawful money of the United States of America, at its
office indicated above or wherever else BCC may specify, the sum of Fifty Eight
Million Seventy-Four Thousand Fifty Six and 52/100 Dollars ($58,074,056.52), on
the terms provided in this Promissory Note (including all renewals, extensions
or modifications hereof, this “Note”).

 

1. USE OF PROCEEDS. Indebtedness evidenced by this Note constitutes a portion of
the purchase price (the “Purchase Price”) required to be paid in accordance with
that certain Agreement of Purchase and Sale, dated as of January 30, 2014,
between (i) HFP Hotel Owner II, LLC, a Delaware limited liability company, CSB
Stratford LLC, a Delaware limited liability company, and CC Technology Square
LLC, a Delaware limited liability company, each a wholly owned direct or
indirect subsidiary of BCC (“Sellers”), and (ii) ARC Hospitality Baltimore, LLC,
ARC Hospitality Providence, LLC, ARC Hospitality Stratford, LLC and ARC
Hospitality Ga Tech, LLC, all Delaware limited liability companies
(“Purchasers”), as amended by First Amendment to Agreement for Purchase and
Sale, dated March 11, 2014, between Sellers and Purchasers, as further amended
by Second Amendment to Agreement for Purchase and Sale, dated March 21, 2014,
between Sellers and Purchaser (as amended or assigned, the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement. The principal amount of
this Note may be increased on the first and second anniversary of the Closing
Date, in accordance with Section 2.2.2 (c) and/or (d) of the Purchase Agreement,
which such sections are hereby incorporated herein by reference. Maker is the
indirect owner of each of the Purchasers and will derive a direct benefit from
Purchasers’ closing under the Purchase Agreement.

 

2. MATURITY DATE. The entire principal balance of this Note, together with all
accrued and unpaid interest thereon, if any, and any and all other amounts
payable by Maker under this Note, shall be fully and immediately due and payable
by Maker within ten (10) business days after the date that Maker or its parent
corporation, American Realty Capital Hospitality Trust, Inc., has raised common
equity in an aggregate amount equal to or greater than One Hundred Fifty Million
and 00/100 Dollars ($150,000,000.00) (such date, the “Trigger Date”). From and
after the date hereof, Maker shall provide written updates at least monthly to
BCC of the aggregate amount of common equity raised by Maker or parent
corporation. Maker shall fully and immediately pay to BCC (without prior request
from BCC being required) the entire principal balance of this Note, together
with all accrued and unpaid interest thereon, and any and all other amounts
payable by Maker under this Note on the earlier of (i) within (10) days after
the occurrence of the Trigger Date (and shall provide written notice to BCC
within

 

 

 

 

two (2) days after the occurrence of the Trigger Date) and (ii) the tenth (10th)
anniversary of the date of this Note (the earlier of such two dates, the
“Maturity Date”).

 

3. INTEREST RATE. Commencing on the date hereof and continuing until the
Maturity Date, interest shall accrue on the unpaid principal balance of this
Note at a rate of interest equal to 6.8% (the “Interest Rate”), compounded
annually.

 

4. INTEREST AND FEE(S) COMPUTATION (ACTUAL/365). Interest and fees, if any,
shall be computed, payable and allocated on the basis of a 360-day year
consisting of twelve 30-day months.

 

5. MONTHLY PAYMENTS. Subject to the remainder of this Section 5, interest shall
be paid by Maker to BCC monthly, in arrears, beginning on April 1, 2014 and
continuing on the first day of each following month (each, a “Monthly Payment
Date”). The outstanding principal balance of this Note, together with all
accrued and unpaid interest thereon, if any, and any and all other amounts
payable by Maker under this Note shall be due and payable on the Maturity Date.
Notwithstanding the foregoing, Maker may defer any amounts due to BCC on a
Monthly Payment Date that occurs prior to July 7, 2014 (the “Defer Period”);
provided however, that on the first Monthly Payment Date to occur after the
Defer Period, Maker shall pay to BCC all accrued, but unpaid interest then
outstanding.

 

6. PREPAYMENT TERMS. Maker may pay the principal amount outstanding under this
Note, in whole or in part, together with any accrued and unpaid interest
thereon, at any time or from time to time, without penalty or premium.

 

7. METHOD AND APPLICATION OF PAYMENTS. All payments made hereunder shall be made
in lawful money of the United States of America. Monies received by BCC from any
source for application toward payment of the Obligations shall be applied first,
to cost of enforcement (as set forth in Section 11 of this Note), second, to
accrued interest, and third, to principal. If any payment received by BCC under
this Note is rescinded, avoided, invalidated, declared to be fraudulent or
preferential, set aside, or for any reason returned by BCC (or repaid by BCC)
because of any adverse claim or threatened action, the returned or repaid
payment shall remain payable as an Obligation under this Note as though such
payment had not been made. Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by BCC of any payment in an amount less than the amount then
due pursuant to this Note shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive, impair or extinguish any right or
remedy available to BCC hereunder or under the Purchase Agreement, or (b) waive
the requirement of punctual payment and performance or constitute a novation in
any respect. Payments received after 2:00 p.m. EDT shall be deemed to be
received on, and shall be posted as of, the following business day. Whenever any
payment under this Note falls due on a day which is not a business day, such
payment may be made on the next succeeding business day.

 

 

 

 

8. EVENTS OF DEFAULT. Each of the following shall constitute an event of default
by Maker under this Note (each, an “Event of Default”)

 

  a. Failure to make any Monthly Payment or other payment due hereunder within
two (2) days after written notice from BCC that such failure has occurred; and

 

  b. Failure to comply with any covenant or obligation set forth in this Note,
not otherwise provided for in Section 8(a) within ten (10) days after written
notice from BCC that such failure has occurred.

 

9. REMEDIES; DEFAULT INTEREST RATE. Upon the occurrence of an Event of Default,
BCC may take such action at law or equity, without notice or demand, as it deems
advisable to protect and enforce its rights hereunder, including, but not
limited to, declaring the entire principal then outstanding, together with any
accrued interest thereon, immediately due and payable. Without limiting the
foregoing, if, and for so long as, any Monthly Payment or other payment due
under this Note (subject to Maker’s right to defer Monthly Payments during the
Defer Period) remains past due for five (5) days or more, interest under this
Note shall accrue on the unpaid principal balance at the rate of twenty percent
(20%) per annum (the “Default Interest Rate”), compounded monthly, beginning on
the date such payment was due until such time as Maker pays to BCC such past due
amounts together with any amounts that become due during such time.

 

10. DEFINITIONS. Obligations. The term “Obligations”, as used in this Note
refers to any and all indebtedness and other obligations under this Note of
Maker to BCC.

 

11. COST OF ENFORCEMENT; ATTORNEYS’ FEES AND OTHER COSTS. Maker shall pay all of
BCC’s reasonable expenses incurred to (1) enforce its right under this Note, and
(2) to enforce or collect any of the Obligations, including, without limitation,
as a result of an Event of Default by Maker, in each case, including, without
limitation, reasonable arbitration, paralegals’, attorneys’ and experts’ fees
and expenses, whether incurred without the commencement of a suit, in any trial,
arbitration, or administrative proceeding, or in any appellate or bankruptcy
proceeding.

 

12. USURY. If at any time the effective interest rate under this Note (including
the Default Interest Rate) would, but for this paragraph, exceed the maximum
lawful rate, the effective interest rate under this Note shall be the maximum
lawful rate, and any amount received by BCC in excess of such rate shall be
applied to principal and then to fees and expenses, or, if no such amounts are
owing, returned to Maker.

 

13. WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid unless in writing and signed by an officer of BCC. No waiver by
BCC of any default shall operate as a waiver of any other default or the same
default on a future occasion. Neither the failure nor any delay on the part of
BCC in exercising any right, power, or remedy under this Note or the Purchase
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Except to the extent otherwise provided by
the Purchase Agreement or prohibited by law, Maker waives presentment, protest,
notice of

 

 

 

dishonor, demand for payment, notice of intention to accelerate maturity, notice
of acceleration of maturity, notice of sale and all other notices of any kind.

 

14. NOTICES. Any notice, request, demand, consent, approval or other
communication under or in accordance with this Note shall be in writing and
delivered by hand against receipt or sent by recognized overnight delivery
service or by facsimile. All notices shall be addressed as follows:

 

If to BCC: with a copy to:     Simon Pedro Barceló Holland & Knight LLP C/. José
Rover Motta, 27 1600 Tysons Boulevard 07006 Palma de Mallorca Suite 700 Spain
Tysons Corner, Virginia 22102 Phone: 011 34 (971) 771 700 Attn: William J.
Mutryn Fax: 011 34 (971) 466 720 Phone: (703) 720-8069   Fax: (703) 720-8610    
If to Maker: with a copy to:     ARC Hospitality Trust Jesse Galloway 405 Park
Avenue, 15th Floor c/o AR Capital, LLC New York, NY 10022 405 Park Avenue, 15th
Floor Tel. No.: 212.415.6505 New York, NY 10022 Fax No.: 857.207.3397 Tel. No.:
(212) 415-6516 Attention: Jonathan Mehlman Fax No.: (646) 861-7751 Tel. No.:
(646) 626-8857   Fax No.: (646) 381-0539  

 

or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile. Notices
may be given on behalf of a party by such party’s legal counsel.

 

15. MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the benefit
of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. BCC’s interests in and rights under
this Note are freely assignable, in whole or in part, by BCC. Maker shall not
assign its rights and interest hereunder without the prior written consent of
BCC, and any attempt by Maker to assign without BCC’s prior written consent is
null and void. Any assignment shall not release Maker from the Obligations.
Applicable Law; Conflict Between Documents. This Note shall be governed by and
construed under the laws of the State of Delaware without regard to the conflict
of laws principles thereof. Jurisdiction. Maker irrevocably agrees to
nonexclusive personal

 



 

 

 



jurisdiction in the State of Delaware. Severability. If any provision of this
Note shall be prohibited or invalid under applicable law, such provision shall
be ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. Interpretation; Captions. Any reference in this Notice to the term
“person” shall mean any individual, person or entity; as required by the
context, the singular shall include the plural, the plural the singular, the
neuter gender shall include the male gender and female gender and vice versa.
The captions contained in this Note are inserted for convenience only and shall
not affect the meaning or interpretation of this Note. Posting of Payments. All
payments received on business days after 2:00 p.m. EDT at the office of BCC
first shown above shall be deemed received at the opening of the next business
day. Fees and Taxes. Maker shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction assessed or arising from
time to time. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING BCC BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS NOTE OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. FINAL AGREEMENT. This Note and the Purchase
Agreement represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

 

16. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
MAKER BY EXECUTION HEREOF AND BCC BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE, OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT TO BCC TO ACCEPT THIS NOTE. EACH OF THE PARTIES AGREES THAT
THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO
ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN THE PURCHASE AGREEMENT
OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH,
RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.

 

 

 

 

 

 

17. PROMISSORY NOTE SUBORDINATION TO THE LOAN. In connection with the execution
of this Note, Maker, BCC and the financing bank of the Maker will enter into a
“Subordination and Standstill Agreement” in the form attached hereto as
Attachment 1.

 

[remainder of page intentionally left blank]

 

 

 

 

 

IN WITNESS WHEREOF, Maker, on the day and year first above written, has caused
this Note to be executed under seal.

 

  MAKER:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership       By:     Name:     Title: Authorized
Signatory      

 

 

 

 

ATTACHMENT 1:

Form of Subordination and Standstill Agreement

 

 

 

 

 

IN WITNESS WHEREOF, Maker, on the day and year first above written, has caused
this Note to be executed under seal.

 

 

  MAKER:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership       By: American Realty Capital Hospitality
Trust, Inc., a Maryland corporation, its general partner         By: /s/ Jesse
C. Galloway   Name: Jesse C. Galloway   Title: Authorized Signatory      

 

 

 

 

Signature Page-Promissory Note (Owned/Leased Assets)

 

 

 

 

 

 

 

ATTACHMENT 1:

Form of Subordination and Standstill Agreement

 

 

 

 

 

 

EXECUTION VERSION

 

SUBORDINATION AND STANDSTILL AGREEMENT

 

THIS SUBORDINATION AND STANDSTILL AGREEMENT (this “Agreement”) dated as of March
___, 2014, is made by and among GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation having an office at 60 Wall Street, 10th Floor, New York, New York
10005 (together with its successors and assigns, “Senior Lender”) and BARCELÓ
CRESTLINE CORPORATION, a Maryland corporation having an address at 3950
University Drive, Suite 301, Fairfax, VA 22030 (together with its successors and
permitted assigns, “Unsecured Note Lender”) and AMERICAN REALTY CAPITAL
HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership having
an address at 405 Park Avenue, 15th Floor, New York, NY 10022 (together with its
successors and permitted assigns, “Unsecured Note Borrower”).

 

R E C I T A L S

 

A. As of the date hereof, Senior Lender is making a loan (the “Senior Loan”) to
ARC Hospitality Baltimore, LLC and ARC Hospitality Providence, LLC, each a
Delaware limited liability company (each or collectively, “Borrower”), in the
original principal amount of $[45,500,000], which Senior Loan is evidenced by,
inter alia, that certain Loan Agreement between Senior Lender and Borrower,
dated as of even date herewith (the “Senior Loan Agreement”) and secured by,
inter alia, that certain mortgages and/or deeds of trust on properties owned by
Borrower (collectively, the “Properties”).

 

B. Pursuant to those certain two Promissory Notes of even date herewith issued
by Unsecured Note Borrower for the benefit of Unsecured Note Lender, Unsecured
Note Lender is making two loans to Unsecured Note Borrower in the aggregate
original principal amount of $[$62,000,000] (the “Unsecured Note”), which
Unsecured Note is unsecured by collateral.

 

C. On the date hereof, Unsecured Note Borrower is contributing a portion of the
proceeds of the Unsecured Note to Borrower and such proceeds, together with the
Senior Loan, are being applied towards the purchase of the Properties.

 

D. Being a condition requested by the Senior Lender, in order to make the Senior
Loan, Senior Lender, Unsecured Note Lender and Unsecured Note Borrower are
willing enter into this Agreement with respect to the relationship between the
Unsecured Note and the Senior Loan.

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Covenants Regarding Unsecured Loan. From and after the date hereof until the
earlier to occur of (x) the repayment in full of the Unsecured Note and (y) the
repayment in full of the Senior Loan (the “Term”), (a) neither Unsecured Note
Lender nor Unsecured Note Borrower shall, without prior consent of the Senior
Lender, (i) enter into any other agreement with respect to the Unsecured Note or
(ii) amend, restate, replace, supplement, sever, split or otherwise modify the
Unsecured Note in effect as of

 

1

 

 

the date hereof and (b) Unsecured Note Lender shall not, without prior consent
of the Senior Lender, sell or assign, grant participation interests in, pledge,
hypothecate or otherwise transfer all or any portion of the Unsecured Note or
any interest therein to any other Person. Unsecured Note Lender and Unsecured
Note Borrower hereby agree that (i) any such other agreement and any such other
amendment, restatement, replacement, supplement or other modification entered
into after the date hereof without prior consent of the Senior Lender shall be
void ab initio and of no force or effect and (ii) any other agreement between
Unsecured Note Lender and Unsecured Note Borrower (other than those that are
subject to clause (i) of this sentence) shall be subject to the terms and
conditions of this Agreement. Unsecured Note Borrower agrees that it shall not
request any additional loan proceeds from Unsecured Note Lender with respect to
the Properties except to the extent provided in Section 2.2.2(c) and (d) of that
certain Agreement of Purchase and Sale by and between HFP Hotel Owner II, LLC,
CSB Stratford, LLC, CC Technology Square, LLC, as seller, and ARC Hospitality
Baltimore, LLC, ARC Hospitality Providence, LLC, ARC Hospitality Stratford, LLC,
ARC Hospitality Ga Tech, LLC, as purchaser.

 

2. Subordination. Unsecured Note Lender hereby acknowledges that the Unsecured
Note is unconditionally subordinate and junior to the Senior Loan and the Senior
Loan documents.

 



3. Standstill Agreement.



 

(a) Prior to the Trigger Date (as such term is defined in the Unsecured Note):

 

(1) Unsecured Note Lender shall not exercise any remedies under or with respect
to the Unsecured Note; and

 

(2) if, in contravention of clause (1) above, Unsecured Note Lender takes any
such action or proceeding and collects payment from Unsecured Note Borrower or
any of its affiliates with respect to the Unsecured Note, all such payments
shall be kept separate from other funds, shall be held in trust for the benefit
of Senior Lender and shall be paid to Senior Lender immediately upon demand by
Senior Lender to be applied to the Senior Loan.

 

4. Obligation To Repay. Unsecured Note Borrower shall repay the Unsecured Note
to the Unsecured Senior Lender in full within ten (10) days of the occurrence of
the Trigger Date.

 



5. Bankruptcy Proceedings.

 



(a) In any insolvency, bankruptcy or similar proceedings (collectively, a
“Proceeding”) of Unsecured Note Borrower, to the extent not prohibited by
applicable law, the provisions of this Agreement shall continue to govern the
relative rights and priorities of Senior Lender (in its capacity as holder of
the Senior Loan) and Unsecured Note Lender (in its capacity as holder of the
Unsecured Note), even if the Senior Loan and/or any or all of the Senior Loan
Documents are subordinated, re-characterized, set aside, avoided, invalidated or
disallowed (including by settlement) in connection with any such Proceeding or
otherwise.

 

(b) With respect to any Proceeding, Unsecured Note Lender (in its capacity as
holder of the Unsecured Note) hereby irrevocably assigns and transfers to Senior
Lender (in its capacity as holder of the Senior Loan) the right to file one or
more proofs of claim; the right to vote all claims of Unsecured Note Lender (in
its capacity as holder of the Unsecured Note); and the right to make any
election in such Proceeding. Upon request by Senior Lender, Unsecured Note
Lender (in its capacity as holder of the Unsecured Note) shall join with Senior
Lender and execute and file such documents and

 

2

 

 

 

instruments as shall be necessary, in the opinion of counsel to Senior Lender,
to give effect to the foregoing assignments and transfers but will not otherwise
act in any Proceeding without first obtaining the written consent of Senior
Lender to such action. Unsecured Note Lender (in its capacity as holder of the
Unsecured Note) acknowledges that Senior Lender shall have the sole discretion
to exercise or not exercise such assignments and transfers from time to time;
and that such rights may be exercised solely in the interest of Senior Lender
and without regard to the interest of Unsecured Note Lender (in its capacity as
holder of the Unsecured Note) in any Proceeding.

 

(c) In connection with any Proceeding, Unsecured Note Lender (in its capacity as
holder of the Unsecured Note) shall not (i) file, or seek the filing or
confirmation, of any plan of reorganization or liquidation that contravenes the
provision of this Agreement or (ii) assert any claim, motion, objection, or
argument in connection with any Proceeding to the extent that such claim,
motion, objection or argument is inconsistent with this Agreement or otherwise
impairs the rights and remedies of Senior Lender under this Agreement.

 

(d) If, in or as a result of any Proceeding, Senior Lender returns, refunds or
repays to Unsecured Note Borrower, Borrower or any trustee, receiver, committee
or other representative appointed in such Proceeding any payment or proceeds in
connection with any action, suit or proceeding alleging that the Senior Lender’s
receipt of such payment or proceeds was a transfer voidable or avoidable under
state or federal law, then Senior Lender shall be deemed not to have ever
received such payment or proceeds for purposes of this Agreement in determining
whether and when the Senior Loan obligations have been indefeasibly paid in full
and performed in full.

 

6. No Challenges. Unsecured Note Lender agrees not to challenge, avoid,
subordinate or contest or directly or indirectly to cause or support any other
person or entity in challenging, avoiding, subordinating or contesting in any
judicial or other proceeding involving Unsecured Note Borrower or Borrower,
including any Proceeding, the priority, validity, extent, perfection or
enforceability of the Senior Loan, the Senior Loan obligations, or the liens
securing the Senior Loan.

 

7. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required or desired to be
given hereunder shall be in writing and shall be sent by facsimile (with answer
back acknowledged) or by registered or certified mail, postage prepaid, return
receipt requested, or delivered by hand or by reputable overnight courier
addressed as follows:

 

To Unsecured Note Lender:

 

Barceló Crestline Corporation

3950 University Drive, Suite 301

Fairfax, VA 22030

Attention: General Counsel

Facsimile No. 571-529-6091

 

with a copy to:

 

Holland & Knight, LLP

1600 Tysons Boulevard

Suite 700

Tysons Corner, VA 22012

Attention: William Mutryn

Facsimile No. 703-720-8610

3

 

 

 

And to:

 

Simon Pedro Barceló

C/. José Rover Motta, 27

07006 Palma de Mallorca

Spain

Fax: 011 34 (971) 466 720

 

To Senior Lender:

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, NY 10005

Attention: Robert W. Pettinato, Jr.

Facsimile No. (212) 797-4489

 

And to:

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, NY 10005

Attention: General Counsel

Facsimile No. (646)736-5721

 

with a copy to:

 

Kaye Scholer LLP

425 Park Avenue

New York, NY 10022

Attention: Jeannie Bionda, Esq.

Facsimile No. (212) 836-6534

 

And to:

 

Wells Fargo Bank, NA

Duke Energy Center

550 S. Tryon Street, 12th Floor

Charlotte, NC 28202

MAC D1086-120

Attention: Rachel McCray-Harms

Facsimile No. (704) 715-0347

 

4

 

 

 

 

To Unsecured Note Borrower:

 

American Realty Hospitality Operating Partnership, LP

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: 212.415.6505

Fax No.: 857.207.3397

Attention: Jon Mehlman

Facsimile No. (646) 861-7784

 

with a copy to:

 

AR Capital, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: Jesse Galloway

Facsimile No. (646) 861-7751

 

or at such other addresses or to the attention of such other persons as may from
time to time be designated by the party to be addressed by written notice to the
other in the manner herein provided. Notices, demands and requests given in the
manner aforesaid shall be deemed sufficiently served or given for all purposes
hereunder when received or when delivery is refused or when the same are
returned to sender for failure to be called for.

 

8. Estoppel Provisions.

 

(a) Unsecured Note Lender shall, within 10 days following a request from Senior
Lender during the Term of this Agreement, provide Senior Lender with a written
statement, in a form reasonably acceptable to Senior Lender, setting forth the
then outstanding principal balance of the Unsecured Note, the aggregate accrued
and unpaid interest thereunder, and stating whether any default or event of
default (regardless of whether or not such default or event of default has been
waived) under the Unsecured Note has occurred.

 

(b) Unsecured Note Lender hereby makes the following representations and
warranties as of the date hereof with the understanding that Senior Lender will
be relying on the truth and accuracy thereof:

 





(1) The outstanding principal balance of the Unsecured Note is $[$62,000,000].

 

(2) No default or event of default under the Unsecured Note exists or has been
waived by Unsecured Note Lender.

 



9. Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if, at any time on or prior to the date that is
ninety-one (91) days after the expiration of the Term, any payment or repayment
of the Senior Loan is rescinded, set aside or returned by Senior Lender to
Borrower or any other Person in connection with any Proceeding or otherwise.

 

10. Further Assurances. During the Term of this Agreement, so long as any Senior
Loan document encumbers the Properties or any portion thereof, Unsecured Note
Lender will execute, acknowledge and deliver upon demand any subordinations or
other instruments, in form and substance

 

5

 

 

reasonably acceptable to Senior Lender, that Senior Lender reasonably requires
in order to carry out the provisions of this Agreement.

 

11. Successors and Assigns. This Agreement, during its Term, shall bind all
successors and assigns of Unsecured Note Lender and Senior Lender and shall
inure to the benefit of all successors and assigns of Senior Lender and
Unsecured Note Lender. Nothing in this Section 11 shall derogate from the
prohibition, without prior consent of the Senior Lender, on any sale,
assignment, grant of participation interests in, pledge, hypothecation or other
transfer of all or any interest in the Unsecured Note to any other party
pursuant to Section 1(b) hereof.

 

12. Counterpart Originals. This Agreement may be executed in counterpart
originals, each of which shall constitute the same agreement. Electronically
transmitted counterparts shall constitute originals for all purposes under this
Agreement.

 

13. GOVERNING LAW. THE PARTIES AGREE THAT THE STATE OF NEW YORK HAS A
SUBSTANTIAL RELATIONSHIP TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN
ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, UNSECURED NOTE LENDER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

14. CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST EITHER
PARTY ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT SENIOR LENDER’S OPTION
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND UNSECURED NOTE LENDER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND UNSECURED NOTE LENDER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
UNSECURED NOTE LENDER DOES HEREBY DESIGNATE AND APPOINT:

 

Corporation Service Company

80 State Street

Albany, NY 12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND UNSECURED NOTE LENDER
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO UNSECURED NOTE LENDER IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN

 

6

 

 

 

EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON UNSECURED NOTE LENDER IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. UNSECURED NOTE LENDER
(I) SHALL GIVE PROMPT NOTICE TO SENIOR LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY NEW YORK LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST UNSECURED NOTE LENDER IN
ANY OTHER JURISDICTION.

 

15. Construction. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.

 

16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF THE PARTIES TO THIS
AGREEMENT, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
THE PARTIES TO THIS AGREEMENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

17. No Third Party Beneficiaries; Modifications. The parties hereto do not
intend the benefits of this Agreement to inure to any other person or entity,
including Borrower or any of its direct or indirect owners.

 

18. Authority. Each of Unsecured Note Lender, Unsecured Note Borrower and Senior
Lender hereby represent and warrant to the other parties hereto as of the date
hereof that (a) it has been duly authorized to enter into this Agreement, (b)
this Agreement has duly executed and delivered by it and (3) this Agreement
constitutes a legal, valid and binding agreement of it, enforceable in all
material respects in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws relating to or generally affecting the rights of creditors
and by general principals of equity.

 



[Balance Of Page Intentionally Left Blank]

 



 



7

 

 

 

IN WITNESS WHEREOF, Senior Lender, Unsecured Note Lender and Unsecured Note
Borrower have executed this Subordination Agreement as of the date and year
first set forth above.

 

  UNSECURED NOTE LENDER:       BARCELÓ CRESTLINE CORPORATION       By:      
Name:     Title:      

 



  UNSECURED NOTE BORROWER:       AMERICAN REALTY CAPITAL HOSPITALITY OPERATING
PARTNERSHIP, L.P.       By: American Realty Capital Hospitality Trust, Inc., its
general partner             By:         Name:       Title:



  

 



 

SENIOR LENDER:



      GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation       By:    
  Name:     Title:         By:       Name:     Title:            

 



 

